Citation Nr: 9926995	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-27 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement by the VA for medical 
expenses incurred in connection with the veteran's 
hospitalization at Westmoreland Regional Hospital from April 
15 through April 17, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for payment of 
medical expenses he incurred during an April 15-17, 1996 
admission to Westmoreland Regional Hospital (WRH).  A 
personal hearing was held at the VAMC in December 1996. The 
case was forwarded to the Board by the VA RO in Pittsburgh.  
The Board remanded the case in April 1998 for further 
development, and the case was returned to the Board in June 
1999.

The Board notes another matter which is not on appeal.  In a 
June 1998 decision, the RO denied service connection for a 
heart condition, including as secondary to service-connected 
post-traumatic stress disorder (PTSD).  The veteran did not 
appeal this decision; therefore the issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991).


FINDINGS OF FACT


1.  The veteran incurred unauthorized medical expenses in 
connection with an admission to WRH from April 15 to April 
17, 1996; he was admitted for emergency medical care of a 
myocardial infarction associated with non-service-connected 
heart disease.

2.  At the time of the April 1996 admission to WRH, service 
connection was in effect for PTSD (rated 100 percent).  
However, at the time of the admission the total compensation 
rating was not permanent in nature.

3.  The non-service-connected heart condition which was 
treated during the April 1996 private hospitalization was not 
associated with and aggravating service-connected PTSD.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with private 
hospitalization from April 15 through 17, 1996, have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1967 to August 1969.

At the time of the private hospitalization in question, the 
veteran's only service-connected disability was PTSD, rated 
100 percent disabling.  The 100 percent rating was assigned 
(effective in July 1993) in an April 1996 RO rating action, 
which also held that eligibility for Dependents Educational 
Assistance benefits under Chapter 35 was not established 
(i.e., the total compensation rating was not shown to be 
permanent).

The veteran was taken by private automobile to WRH in 
Greensburg, Pennsylvania, on April 15, 1996, for evaluation 
of chest and arm pain.  A myocardial infarction (heart 
attack) was confirmed at the hospital.  During the hospital 
admission, he underwent cardiac catheterization and coronary 
angioplasty/stenting.  The hospital clinical records note 
that the veteran reported a history of PTSD, but do not 
reflect any treatment for such.  On discharge, P. M. 
DiBattiste, M.D., indicated that the final principal 
diagnosis was acute anterolateral myocardial infarction, and 
the secondary diagnoses were coronary artery disease and 
hypercholesterolemia.  The veteran was discharged from the 
hospital on April 17, 1996.

By a letter dated in late April 1996, Dr. DiBattiste 
indicated that on admission on April 15, 1996, the veteran 
presented with an acute myocardial infarction, which 
constituted a medical emergency such that delay would have 
been hazardous to his life and health, and stated that it was 
not reasonably feasible to transfer the veteran as minutes 
clearly matter in the treatment of myocardial infarction.  He 
opined that the veteran's "myocardial infarction will most 
certainly be an aggravating condition to his service 
connected disability (post traumatic stress disorder).  While 
it is difficult to ascertain whether stress contributed to 
his infarction, there is some medical literature supporting 
such a relationship.  However, I believe the converse will 
certainly be true.  The stress associated with a myocardial 
infarction, especially in a young patient, is certain to 
aggravate the stress disorder from which the patient already 
suffers and for which an adjudicated service connected 
disability has been established."

In a May 1996 opinion, a VA doctor indicated that he had read 
Dr. DiBattiste's letter.  He noted that the veteran was not 
service-connected for heart disease.  He stated that there 
was no evidence published in any scientific journal or 
medical textbook which reliably and unequivocally linked PTSD 
to acute myocardial infarction or coronary artery disease.

In December 1996, a hearing was conducted at the Pittsburgh 
VAMC.  The veteran reiterated many of his assertions.  He 
said that on April 15, 1996, he was awakened by arm and chest 
pain.  He asked his wife to drive him to the hospital, and 
they went to WRH as it was closer than the nearest VAMC.  He 
said a VA doctor told him that his PTSD symptoms, such as 
panic attacks, would affect his heart.  He contended that his 
service-connected PTSD caused his heart problems.

By a statement received in April 1997, the veteran reiterated 
his assertions and contended that the VA should pay for the 
April 1996 hospitalization since it was an emergency 
situation and he had a service-connected disability rated 100 
percent disabling. 

In a December 1998 opinion, a VA doctor indicated that he had 
reviewed the veteran's claims file and medical records, and 
opined that the veteran's myocardial infarction was not 
plausibly attributable to his PTSD.

II.  Analysis

The veteran claims payment for unauthorized medical expenses 
incurred in connection with an admission to WRH in April 
1996.

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) That 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran was admitted to WRH in April 1996 for treatment 
of a myocardial infarction related to non-service-connected 
heart disease.  Two requirements of the law concerning 
payment of unauthorized medical expenses are met, since the 
veteran was hospitalized as a result of a medical emergency 
of such nature that delay would have been hazardous to his 
life or health, and VA or other Federal facilities were not 
feasibly available.  

However, the other mandatory requirement for payment of 
unauthorized medical expenses is not satisfied.  The veteran 
was not treated for a service-connected disability during 
this hospitalization, and although he is rated 100 percent 
for his service-connected PTSD, such was not a permanent 
total rating during the time of the admission.  Finally, as 
discussed below, the evidence does not demonstrate that the 
non-service-connected heart disease was associated with and 
aggravating the established service-connected PTSD at the 
time of the admission.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  As noted 
previously, secondary service connection for a heart disorder 
claimed as due to PTSD was denied by the RO, and that issue 
is not on appeal.  Part of Dr. DiBattiste's opinion, and the 
opinions of the VA doctors, address the cause-and-effect 
relationship which pertains to secondary service connection.  
However, the cause-and-effect relationship required under the 
pertinent section of the law for payment of unauthorized 
medical expenses is essentially the opposite of the 
relationship for secondary service connection.  For payment 
of unauthorized medical expenses, the non-service-connected 
disorder which was the subject of the treatment must be 
associating with and aggravating an established service-
connected condition.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
In his statement, Dr. DiBattiste did opine that in the future 
the veteran's non-service-connected heart condition would 
aggravate his service-connected PTSD.  Whether or not this 
turns out to be the case at some future date, there is no 
reliable evidence that at the time of the April 1996 
admission the non-service-connected heart condition was 
associated with and aggravating the service-connected PTSD.  
The most persuasive evidence on this point is the 
contemporaneous treatment records from the admission, and 
such clearly demonstrate that the service-connected PTSD was 
quiescent at the time and was not being influenced by the 
separate emergent non-service-connected heart attack.  The 
weight of the evidence establishes that the 
non-service-connected heart condition which was treated was 
not associated with and aggravating the service-connected 
PTSD, and thus payment of unauthorized medical expenses is 
not permitted.

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim. Thus, the reasonable doubt doctrine does 
not apply, and the claim for payment of unauthorized medical 
expenses from the April 1996 private hospitalization must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Payment or reimbursement for unauthorized medical expenses 
resulting from private hospitalization from April 15, 1996 to 
April 17, 1996 is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

